STORY, Circuit Justice.
The court are decidedly of opinion, that the plaintiffs are not entitled to recover. The conduct of the plaintiffs amounted to a full ratification of the sales by the defendants. It was their duty, upon receiving the letter and account of *748sales, to have expressed their dissatisfaction, within a reasonable time. So far from so doing, they have repeatedly written since, without the slightest complaint, and drawn for the whole balance. This is a complete acquiescence in the acts of the defendants. It amounts to a virtual adoption of the sale. A subsequent confirmation is equivalent to an original authority. If a merchant neglects, after a reasonable time, to object to an account current, he is deemed to acquiesce in it; and it is treated as an account stated. See Tickel v. Short, 2 Ves. Sr. 239; Willis v. Jernegan, 2 Atk. 251. Judgment for the defendant.